NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              ANDREW R. SPENGLER,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2662
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00794-EDK, Judge Elaine Kaplan.
                 ______________________

                Decided: May 10, 2017
                ______________________

   ANDREW R. SPENGLER, Fort Worth, TX, pro se.

    ALEXIS J. ECHOLS, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR.,
DEBORAH A. BYNUM.
                ______________________
PER CURIAM.
2                                 SPENGLER   v. UNITED STATES



    Andrew R. Spengler (“Spengler”) seeks review of the
decision of the United States Court of Federal Claims
(“the trial court”) dismissing his complaint without preju-
dice for lack of subject matter jurisdiction and declining to
transfer the case to a district court. See Spengler v.
United States, 127 Fed. Cl. 597 (2016) (“Dismissal Or-
der”). He also appeals from the order of the trial court
denying Spengler’s motion to alter or amend the judgment
and/or for relief from judgment. See Spengler v. United
States, 128 Fed. Cl. 338 (2016) (“Post-judgment Order”).
Because the trial court correctly concluded that it lacked
jurisdiction, properly decided not to transfer the case, and
did not abuse its discretion in denying Spengler’s motion
to alter or amend the judgment and/or for relief from
judgment, we affirm.
                       BACKGROUND
    In 1930 and 1932, the Department of Justice (“DOJ”)
created and established operating procedures for the
prison commissary system and authorized two funds that
are often referred to as the “Prisoners Trust Fund” and
the “Commissary Fund” that are controlled by the Bureau
of Prisons (“BOP”). Dismissal Order, 127 Fed. Cl. at 599–
601. The commissaries allow inmates to “purchase items
such as hygiene products, postage supplies, over the
counter medicine, and snacks.” Id. at 601 (citation omit-
ted). The revenues for the Commissary Fund are gener-
ated through the sales of goods at prison commissaries; on
the other hand, the Prisoners Trust Fund contains in-
mates’ personal money brought in by, sent to, or earned
by them. Id. (citation omitted).
    Spengler is currently serving a 15-year sentence for
Conspiracy to Deprive Civil Liberties and Deprivation of
Civil Rights under Color of Law, housed at the Federal
Correctional Institution in Fort Worth, Texas (“FCI Fort
Worth”), and projected to be released on March 16, 2020.
Id. at 599.
SPENGLER   v. UNITED STATES                               3



     On July 27, 2015, Spengler filed suit against the
United States government in the trial court alleging that
he is a beneficiary of the Commissary Fund, which he
argues is a trust fund, and that the government, through
BOP, has breached its fiduciary duties by misusing mon-
ies from the Commissary Fund. Id. Spengler alleged that
the government unlawfully diverted the Commissary
Fund’s monies to pay for, inter alia, inmate computer and
telephone systems and various other provisions for in-
mates that are designed to work with the inmate comput-
er and telephone systems, such as an electronic law
library, fingerprint scanners, mailing labels, and mp3
players. Id. Spengler sought relief in the forms of injunc-
tion and money damages, requesting, inter alia, account-
ing of the Commissary Fund, destruction of personal data
collected through the inmate computer system, restora-
tion of the allegedly misused funds to the Commissary
Fund, and an award of damages for the loss of revenue
that would have been earned but for the alleged misuse of
the Commissary Fund. Id.
    The government moved to dismiss Spengler’s com-
plaint for lack of subject matter jurisdiction, arguing that
Spengler’s breach of fiduciary duty claim sounds in tort,
which does not lie under the Tucker Act. Id. at 599–600.
Spengler responded that he is not asserting a tort claim,
but a claim for money damages that arises out of a statute
that classifies the Commissary Fund as a trust fund, 31
U.S.C. § 1321(a)(22), and DOJ Circular No. 2244, Rules
Governing the Control of Prisoner Funds at the Several
Penal and Correctional Institutions (Jan. 1, 1932) (“DOJ
Circular 2244”), which describes prison commissaries’
operating procedures. Id. The trial court requested
supplemental briefing from the government and Spengler
addressing the threshold issue whether 31 U.S.C.
§ 1321(a)(22) imposes fiduciary responsibilities on the
government. Spengler v. United States, 1:15-cv-00794-
EDK (Fed. Cl. Feb. 22, 2016), ECF No. 21.
4                                SPENGLER   v. UNITED STATES



    On July 19, 2016, the trial court dismissed Spengler’s
case without prejudice for lack of subject matter jurisdic-
tion. Dismissal Order, 127 Fed. Cl. at 598–99. The trial
court concluded that classification of the Commissary
Fund as a “trust” alone is “not sufficient to establish that
Congress intended to impose specific fiduciary obligations
on the United States that would subject it to a claim for
monetary damages for their breach.” Id. at 601. The trial
court noted that nothing in the legislative history of
§ 1321 indicates the government’s assumption of fiduciary
duties, and that its conclusion is also supported by DOJ
Circular 2244, DOJ Federal BOP, Program Statement No.
4500.11, Trust Fund/Deposit Fund Manual (April 9, 2015)
(“BOP Program Statement 4500.11”), and a memorandum
from the DOJ Office of Legal Counsel, Fiduciary Obliga-
tions Regarding Bureau of Prisons Commissary Fund, 19
Op. O.L.C. 127, 1995 WL 917141 (1995) (“DOJ OLC
Memo”). Id. at 601–02. The trial court distinguished this
case from Washington v. Reno, 35 F.3d 1093 (6th Cir.
1994), which was cited by Spengler, noting that the
plaintiffs in Washington sought injunctive relief, not
money damages. Id. at 602–03.
     The trial court considered whether a transfer to a dis-
trict court would be proper pursuant to 28 U.S.C. § 1631,
but determined not to transfer the case. Id. at 603, 605.
The trial court found that Spengler failed to exhaust
administrative remedies and that he failed to establish
that he is prevented from pursuing administrative reme-
dies due to the alleged obstructions by BOP. Id.
     On September 26, 2016, Spengler filed a post-
judgment motion to alter or amend the judgment and/or
for relief from judgment under Rules of Court of Federal
Claims (“RCFC”) 59 and 60(b). In support of his motion,
Spengler submitted (1) a settlement agreement resulting
from Washington, pursuant to which the government
reimbursed $4,000,000 to the Commissary Fund; and
(2) the record of two grievances filed by Spengler allegedly
SPENGLER   v. UNITED STATES                                 5



showing administrative exhaustion. On the same day,
the trial court denied Spengler’s post-judgment motion for
being untimely and failing to establish the existence of
grounds for relief from judgment. Post-judgment Order,
128 Fed. Cl. at 340. The trial court noted that the settle-
ment agreement in Washington is irrelevant to its previ-
ous legal conclusion because Washington did not address
Tucker Act jurisdiction, and that the two grievances were
not “newly discovered evidence” and “would not have
produced a different result if presented before the original
judgment.” Id. at 343–45.
    Spengler timely appealed from the decision of the trial
court. 1 We have jurisdiction under 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
     We review dismissal of a complaint by the trial court
for lack of jurisdiction de novo, Boyle v. United States, 200
F.3d 1369, 1372 (Fed. Cir. 2000), and we review a deter-
mination not to transfer a case under 28 U.S.C. § 1631 de
novo as well, see Fisherman’s Harvest, Inc. v. PBS & J,
490 F.3d 1371, 1374 (Fed. Cir. 2007). We review denial of
motions to alter or amend a judgment and for relief from
judgment for abuse of discretion. See Matos by Rivera v.



    1    After the parties’ briefing had been completed and
Spengler’s motion to allow telephonic oral argument had
been denied, Spengler filed a “Supplemental Memoran-
dum” requesting appointment of counsel by this court.
Spengler v. United States, No. 2016-2662 (Fed. Cir. Apr.
19, 2017), ECF No. 34. Unlike in criminal matters, “[i]n
civil proceedings . . . the right to counsel is highly circum-
scribed, and has been authorized in exceedingly restricted
circumstances.” Lariscey v. United States, 861 F.2d 1267,
1270 (Fed. Cir. 1988). Irrespective of whether Spengler’s
request was proper in form or timing, Spengler’s request
is denied.
6                                  SPENGLER   v. UNITED STATES



Sec’y of Dep’t of Health & Human Servs., 35 F.3d 1549,
1551–52 (Fed. Cir. 1994) (relief from judgment); Mass.
Bay Transp. Auth. v. United States, 254 F.3d 1367, 1378
(Fed. Cir. 2001) (alter or amend judgment).
     A plaintiff bears the burden of establishing jurisdic-
tion by a preponderance of the evidence. Brant v. United
States, 710 F.3d 1369, 1373 (Fed. Cir. 2013). Although a
pro se plaintiff’s complaint is held to a less stringent
standard than those prepared by counsel, Hughes v.
Rowe, 449 U.S. 5, 9 (1980), pro se litigants are not excused
from meeting jurisdictional requirements, see Kelley v.
Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir.
1987).
    Spengler raises three main issues on appeal. First,
Spengler argues that the trial court has subject matter
jurisdiction because he is a beneficiary of the Commissary
Fund, which is a statutory trust controlled by the gov-
ernment, and the government breached its fiduciary duty
by improperly diverting monies from the Commissary
Fund to subsidize costs of confinement. Second, Spengler
argues that he is allowed to bring suit in a court because
he has exhausted administrative remedies, and to the
extent he has not, he was obstructed from doing so, excus-
ing him from completing the required grievance filings
processes. Third, Spengler argues that the trial court
erred in denying his post-judgment motion to alter or
amend judgment and/or for relief from judgment as un-
timely. We discuss each issue in turn.
                               I
     “Jurisdiction over any suit against the Government
requires a clear statement from the United States waiv-
ing sovereign immunity . . . , together with a claim falling
within the terms of the waiver . . . .” United States v.
White Mountain Apache Tribe, 537 U.S. 465, 472 (2003)
(citations omitted). “The Tucker Act contains such a
waiver.” Id. (citation omitted). The trial court has juris-
SPENGLER   v. UNITED STATES                                7



diction pursuant to the Tucker Act “to render judgment
upon any claim against the United States founded either
upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any ex-
press or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
in tort.” 28 U.S.C. § 1491(a)(1). However, the Tucker Act
“is itself only a jurisdictional statute,” United States v.
Testan, 424 U.S. 392, 398 (1976), and “does not create[] a
substantive right enforceable against the Government by
a claim for money damages,” White Mountain, 537 U.S. at
472. 2 Therefore, “[a] substantive right must be found in
some other source of law,” and “[t]he claim must be one
for money damages against the United States.” United
States v. Mitchell, 463 U.S. 206, 216 (1983) (“Mitchell II”);
see Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
2005) (en banc in relevant part) (noting that the relevant
source of law must be “money-mandating”).
     In particular, as relevant here, finding a trust rela-
tionship that may give rise to a Tucker Act claim must
“train on specific rights-creating or duty-imposing statu-
tory or regulatory prescriptions,” without which even the
“undisputed existence of a general trust relationship”
between the government and the plaintiff “alone is insuf-
ficient to support jurisdiction.” United States v. Navajo
Nation, 537 U.S. 488, 506 (2003) (“Navajo I”) (internal
quotation marks and citation omitted). Therefore, a
plaintiff must “establish that the United States has
accepted a particular fiduciary duty” by “identify[ing]
statutes or regulations that both impose a specific obliga-



    2  The Tucker Act, 28 U.S.C. § 1491(a)(1), and the
Indian Tucker Act, 28 U.S.C. § 1505, have been described
as “companion statute[s],” and the jurisdictional frame-
works of the claims pursuant to them are no different.
White Mountain, 537 U.S. at 472.
8                                 SPENGLER   v. UNITED STATES



tion on the United States and bear the hallmarks of a
conventional fiduciary relationship.” Hopi Tribe v. United
States, 782 F.3d 662, 667 (Fed. Cir. 2015) (quoting United
States v. Navajo Nation, 556 U.S. 287, 301 (2009) (“Nava-
jo II”)) (internal quotation marks omitted). “If that
threshold is passed, the court must then determine
whether the relevant source of substantive law ‘can fairly
be interpreted as mandating compensation for damages
sustained as a result of a breach of the duties [the govern-
ing law] impose[s].’” Navajo I, 537 U.S. at 506 (citation
omitted) (alternations in original). We conclude that
Spengler has failed to establish that the government has
assumed such fiduciary duty here.
    Spengler points to 31 U.S.C. § 1321(a)(22), (b)(1) and
DOJ Circular 2244 as the sources of substantive law
establishing the government’s fiduciary duty for his
Tucker Act claim. 31 U.S.C. § 1321, entitled “Trust
funds,” provides in relevant part:
    (a) The following are classified as trust funds:
        ....
        (21) Funds of Federal prisoners.
        (22) Commissary funds, Federal prisons.
        ....
    (b)(1) Amounts (except amounts received by the
    Comptroller of the Currency . . . ) that are analo-
    gous to the funds named in subsection (a) of this
    section and are received by the United States
    Government as trustee shall be deposited in an
    appropriate trust fund account at the Treasury.
    Except as provided in paragraph (2), amounts ac-
    cruing to these funds are appropriated to be dis-
    bursed in compliance with the terms of the trust.
31 U.S.C. § 1321(a), (b)(1). Section 1321(a) lists over
ninety funds “classified as trust funds,” including “Indian
SPENGLER   v. UNITED STATES                                9



moneys, proceeds of labor, agencies, schools, and so forth.”
Id. at § 1321(a)(20). DOJ Circular 2244 reads in relevant
part:
    16. The funds for the operation of the several “In-
    stitution Commissaries” shall be considered as
    one consolidated fund and upon order of the Di-
    rector, Bureau of Prisons, may be allotted to the
    several institutions as a capital fund for the oper-
    ation of the “Institutional Commissary” . . . .
    19. For the procurement of articles not regularly
    issued as part of the institutional administration
    there is hereby authorized the establishment of an
    “Institutional Commissary” through which all ar-
    ticles shall be procured and charged to the fund
    entitled “Commissary Fund, Federal Prisons,
    Trust Fund”.
    41. With approval of the Director, Bureau of Pris-
    ons, the “Welfare Fund” may be disbursed on
    written order of the Warden for any purpose ac-
    cruing to the benefit of the inmate body, as a
    whole, such as amusements, education, library, or
    general welfare work.
    DOJ Circular 2244, ¶¶ 16, 19, 41.
    Pursuant to 31 U.S.C. § 1321(a)(22), (b)(1) and DOJ
Circular 2244, ¶ 41, Spengler argues, the Commissary
Fund, which he calls a “trust corpus,” is held in “trust” by
the government for “the benefit of the inmate body.”
Appellant’s Br. 3–4. Spengler contends that § 1321(a)
imposes a fiduciary duty on the government that may give
rise to a Tucker Act claim with respect to the enumerated
§ 1321(a) “trust funds.” Spengler argues that the com-
plete control over the Commissary Fund by BOP as pre-
scribed in DOJ Circular 2244 and BOP Program
Statement 4500.11 supports a finding of a fiduciary duty
of the government in this case. The “fair inference”
10                               SPENGLER   v. UNITED STATES



standard discussed in White Mountain, according to
Spengler, supports finding a trust relationship and a “fair
inference” that the government is liable in damages for
breach, thus, supporting a Tucker Act claim for the mis-
use of the Commissary Fund.
    Spengler also contends that the trial court erred in
distinguishing this case from Indian trust cases due to the
lack of the unique historical context present in the Indian
trust cases, and he cites Washington for the proposition
that a trust relationship between the government and
federal inmates has already been found with respect to
the Commissary Fund under § 1321(a)(22) by the Sixth
Circuit. Spengler alleges that the breach of fiduciary duty
found in Washington and the resulting $4,000,000 settle-
ment reimbursement by the government to the Commis-
sary Fund support the money-mandating requirement of
his Tucker Act claim. Spengler also argues that 18 U.S.C.
§ 4043 Note 3 bears an additional “trust hallmark.” Appel-
lant’s Reply 3 n.2.




     3   The statutory note provides:
     For fiscal year 1996 and each fiscal year thereaf-
     ter, amounts in the Federal Prison System’s
     Commissary Fund, Federal Prisons, which are not
     currently needed for operations, shall be kept on
     deposit or invested in obligations of, or guaran-
     teed by, the United States and all earnings on
     such investment shall be deposited in the Com-
     missary Fund.
18 U.S.C. § 4043 Note, Deposit or Investment of Excess
Amounts in Federal Prison Commissary Fund, Pub. L.
No. 104-91, title I, § 101(a), 110 Stat. 11 (1996), as
amended by Pub. L. No. 104-99, title II, § 202, 110 Stat.
37 (1996).
SPENGLER   v. UNITED STATES                              11



    The government responds that the trial court lacks
subject matter jurisdiction because the substantive law
pointed to by Spengler does not impose fiduciary duties on
the government, constitute an express waiver of sovereign
immunity, or give rise to monetary relief with respect to
the Commissary Fund. The government further argues
that the Supreme Court and this court have established
that without an express statutory or regulatory assump-
tion of particular fiduciary duty by the government, such
duty cannot be inferred from a mere designation of the
government acting as a statutory trustee, a creation of a
“bare trust,” or common law principles of trust.
    In particular, the government contends that the rela-
tionship between the government and inmates with
respect to the Commissary Fund does not bear the hall-
marks of a conventional fiduciary relationship and that
the trial court properly distinguished Washington from
this case because it was not based on Tucker Act jurisdic-
tion.
     We agree with the government that Spengler has
failed to establish that the government is under a fiduci-
ary duty in managing and using the Commissary Fund
monies that would give rise to a Tucker Act claim. The
first step in finding a trust relationship in the Tucker Act
context is finding particular “specific rights-creating or
duty-imposing statutory or regulatory prescriptions” that
“bear[] the hallmarks of conventional fiduciary relation-
ship.” Navajo II, 556 U.S. at 301–02 (internal quotation
marks and citation omitted). If and only if this first step
is satisfied, can “trust principles (including any such
principles premised on ‘control’) play a role in ‘inferring
that the trust obligation [is] enforceable by damages.’” Id.
(citation omitted) (alteration in original). Spengler’s
claim fails at the first step.
   Neither § 1321(a)(22), (b)(1) nor DOJ Circular 2244
qualifies as such statutory or regulatory prescriptions.
12                               SPENGLER   v. UNITED STATES



Subsections 1321(a)(22), (b)(1) provide a mere designation
of the Commissary Fund as a “trust” fund, which, even
when read in conjunction with DOJ Circular 2244 ¶ 41, is
inadequate to create a trust relationship sufficient to
impose upon BOP a fiduciary duty regarding the Commis-
sary Fund. The substantive law pointed out by Spengler
creates, if anything, nothing more than a “bare” or “lim-
ited” trust relationship that the Supreme Court held to be
insufficient to give rise to a Tucker Act claim. Mitchell I,
445 U.S. at 542; Navajo II, 556 U.S. at 301–02; see also
Hopi, 782 F.2d at 667–68 (noting that the specific rele-
vant provisions must be “trust-evoking” for the courts to
proceed with further trust law analysis in Tucker Act
trust cases).
    Spengler’s selective reading of the relevant statutes
and regulations is unpersuasive. Instead of being sup-
portive of Spengler’s control theory of common law fiduci-
ary duty, DOJ Circular 2244 as a whole actually
establishes that the Commissary Fund was not intended
to be a fund held by BOP under fiduciary obligations to
inmates. As noted by the government, other paragraphs
of DOJ Circular 2244 establish that BOP can spend the
Commissary Fund monies for “the operation of the ‘Insti-
tutional Commissary,’” and is not required to expend the
fund monies only for the sole benefit of inmates. DOJ
Circular 2244, ¶ 16. DOJ Circular 2244 gives BOP au-
thority to spend the Commissary Fund monies in a way
that is contrary to what a fiduciary could do.
    Spengler’s reliance on a statutory note under 18
U.S.C. § 4043 to find the hallmarks of a trust relationship
is equally unavailing. First, the statutory note identified
by Spengler gives no indication of the government’s
assumption of a fiduciary duty for the sole benefit of
inmates. Furthermore, a different statutory note under
the same section authorizes the use of the Commissary
Fund monies for operational expenditures not necessarily
in the best interest of inmates. 18 U.S.C. § 4043 Note,
SPENGLER   v. UNITED STATES                                13



Pub. L. No. 105-277, Oct. 21, 1998, 122 Stat. 2681 (au-
thorizing BOP to make expenditures out of the Commis-
sary Fund, including “security-related” and operational
expenditures for the “Inmate Telephone System”). 4 This
statutory note undermines Spengler’s contention that the
use of the Commissary Fund monies for “prison security”
or “cost of confinement” constitutes a misuse in violation
of the “trust.” Appellant’s Br. 4.
    As noted by the government, additional sources of au-
thority also indicate that the Commissary Fund is not a


4   This statutory note provides:
    For fiscal year 1999 and thereafter, the Director of
    the Bureau of Prisons may make expenditures out
    of the Commissary Fund of the Federal Prison
    System, regardless of whether any such expendi-
    ture is security-related, for programs, goods, and
    services for the benefit of inmates (to the extent
    the provision of those programs, goods, or services
    to inmates is not otherwise prohibited by law), in-
    cluding—
       (1) the installation, operation, and
       maintenance of the Inmate Telephone
       System;
       (2) the payment of all the equipment pur-
       chased or leased in connection with the
       Inmate Telephone System; and
       (3) the salaries, benefits, and other ex-
       penses of personnel who install, operate,
       and maintain the Inmate Telephone Sys-
       tem.
18 U.S.C. § 4043 Note, Expenditures; Inmate Telephone
System, Pub. L. No. 105-277, div. A, § 101(b) [title I,
§ 108], 122 Stat. 2681 (1998) (emphasis added).
14                               SPENGLER   v. UNITED STATES



“trust corpus” held for inmates as beneficiaries, but is
intended to provide “a mechanism through which inmates
may secure items not generally available through the
prisons.” DOJ OLC Memo, 1995 WL 917141, at *7–8 (“31
U.S.C. § 1321 and the rules set forth in Circular No. 2244
pertaining to the Commissary Fund do not impose fiduci-
ary obligations on the BOP with respect to the Commis-
sary Fund.”); see BOP Program Statement 4500.11, at 16
(describing that the use of Commissary Fund services is a
“privilege”).
     Similarly, Spengler’s reliance on Short is also inappo-
site for ignoring the full context in which that case was
decided. In Short, the plaintiffs brought suit against the
government claiming a share of certain proceeds of the
Hoopa Valley Reservation. Short, 719 F.2d at 1133–34.
This court, based on then-newly-decided Mitchell II,
analyzed the jurisdictional requirements under the Indian
Tucker Act, relying primarily on different statutory
provisions, 25 U.S.C. §§ 405–406, that are specific to
Indians. Id. As clarified later by the Supreme Court in
Navajo I, White Mountain, and Navajo II and this court in
Hopi, finding a fiduciary duty requires the substantive
law to prescribe something more than a mere designation
of “trust.” See Navajo I, 537 U.S. at 506; White Mountain,
537 U.S. at 473; Navajo II, 556 U.S. at 293–94; Hopi, 782
F.2d at 667–68.
    Spengler’s reliance on Washington is also misplaced.
First and foremost, Washington is not binding on this
court and did not involve Tucker Act jurisdiction; and
again, the “trust” designation under § 1321(a)(22) is
insufficient to create Tucker Act jurisdiction. In addition
to the later-decided Supreme Court cases discussed above,
the later-enacted law specifically authorizes “security-
related” expenses from the Commissary Fund, 18 U.S.C.
§ 4043 Note, Pub. L. No. 105-277, Oct. 21, 1998, 122 Stat.
2681.
SPENGLER   v. UNITED STATES                             15



    The statutory and regulatory prescriptions concerning
the Commissary Fund therefore cannot be understood as
a specific assumption of fiduciary duty by the government
that gives rise to a Tucker Act claim.
                              II
    We next discuss whether the trial court properly de-
clined to transfer this case to a district court.
    When a “court finds that there is a want of jurisdic-
tion, the court shall, if it is in the interest of justice,
transfer such action or appeal to any other such court in
which the action or appeal could have been brought at the
time it was filed.” 28 U.S.C. § 1631. Pursuant to § 1631,
the transferor court must “determine both that it lacks
jurisdiction and that the transferee court possesses juris-
diction.” See Fisherman’s Harvest, 490 F.3d at 1374.
    Spengler argues that he has exhausted administrative
remedies, and, to the extent he has not, he was obstructed
from doing so. Spengler contends that he has completed
at least two grievance processes that were properly pre-
sented as “new evidence” in his post-judgment motion
proving that he has exhausted administrative remedies.
Spengler also alleges that he had filed additional griev-
ances in an attempt to exhaust administrative remedies,
which had been thwarted, and he suffered from delays
and obstructions by BOP in his grievance filings, which
“nullifies” the administrative exhaustion requirement.
Appellant’s Br. 24–30. In support, Spengler cites circuit
court decisions, such as Small v. Camden Cty., 728 F.3d
265, 273 (3d Cir. 2013) (collecting cases), which discuss
that administrative remedies are considered “unavaila-
ble” when the prison official fails to timely respond to a
properly filed grievance. Appellant’s Br. 25–26.
    The government argues that pursuant to the Prisoner
Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), a
prisoner bringing suit in a court concerning any complaint
16                               SPENGLER   v. UNITED STATES



associated with incarceration must exhaust administra-
tive remedies, citing Porter v. Nussle, 534 U.S. 516, 524
(2002). Because Spengler failed to do so, it asserts, the
suit should not be transferred to a district court. Appel-
lee’s Br. 27–28. Relying on a declaration of a BOP admin-
istrative remedy specialist, the government notes that,
although Spengler did initiate several grievance process-
es, he failed to complete them. As to the two completed
grievance filings, the government asserts that they do not
constitute “new evidence” because, although Spengler had
initiated them and knew that they were either completed
or near completion, he failed to present them prior to
judgment. Appellee’s Br. 30. Nonetheless, the govern-
ment argues, in any event, those two grievances do not go
to the “gravamen” of Spengler’s claim that BOP is misus-
ing the Commissary Fund monies for the inmate comput-
er and telephone systems. Appellee’s Br. 31–34. The
government also contends that Spengler is not excused
from completing the grievance processes because, other
than making general complaints, he failed to establish
that he was actually prevented from completing the
grievance processes he had started but had not completed.
     We conclude that the trial court properly declined to
transfer the case to a district court, first, because Speng-
ler failed to exhaust administrative remedies, and second,
because he failed to establish that his suit belongs in a
district court. Regarding the former, the trial court
observed that the claims made by Spengler appear to
include general complaints concerning prison conditions.
Dismissal Order, 127 Fed. Cl. at 603–04. As such, the
trial court concluded that administrative remedies should
have been exhausted for him to proceed in a district court
pursuant to PLRA, and that, because Spengler had failed
to follow the instructions to complete the grievance pro-
cesses, he had not exhausted administrative remedies.
Id. at 605. The court noted that, even assuming Speng-
ler’s general allegations regarding delays and lack of
SPENGLER   v. UNITED STATES                               17



responses caused by FCI Fort Worth were true, he has not
shown that he was prevented from completing the griev-
ance processes. Id. We agree with the trial court.
    Moreover, Spengler has failed to establish that his
suit belongs in a district court. Spengler filed suit against
the United States government, but other than alleging
that the government breached the “statutory trust” prem-
ised on the Tucker Act waiver of sovereign immunity,
Spengler does not rely on any other cause of action or
independent source of waiver of sovereign immunity that
could allow him to sue the United States government in a
district court.
    Spengler’s complaint, even viewed with the leniency
afforded to a pro se plaintiff, does not allege claims under
any other cause of action or waiver of sovereign immuni-
ty, and we decline to refashion Spengler’s current “breach
of trust” claim against the United States government
under the Tucker Act into something else in an attempt to
supply district court jurisdiction. We therefore conclude
that transfer of this case to a district court is not war-
ranted.
                              III
    Finally, we discuss whether the trial court abused its
discretion in denying Spengler’s post-judgment motion.
    “An abuse of discretion exists when, inter alia, the
lower court’s decision was based on an erroneous conclu-
sion of law or on a clearly erroneous finding of fact.”
Matos, 35 F.3d at 1552. We do not find such error by the
trial court here.
     Spengler argues that the “prison mailbox rule” gov-
erns the filing dates in this case and that “due process”
and “notice” concerns mandate that the post-judgment
motion filing date be calculated from the date he actually
received a copy of the judgment. Appellant’s Br. 19–20
(citing Houston v. Lack, 487 U.S. 266 (1988)). Spengler
18                               SPENGLER   v. UNITED STATES



also argues that the record of the two completed grievanc-
es constituted “new evidence” or a “mistake” allowing him
to file the motion for relief from judgment. Appellant’s Br.
23. In reply, Spengler argues that the government failed
to respond to his due process and notice arguments.
    The government notes that Spengler’s argument for
calculating the post-judgment motion filing date from the
date of receipt is without support, and that the “prison
mailbox rule” does not support his argument and only
allows that “a document filed by a pro se prisoner is
deemed filed at the time he delivers it to prison authori-
ties to be sent to the court.” Appellee’s Br. 37. The gov-
ernment argues that Spengler’s motion was indeed
untimely, and the trial court did not abuse its discretion
in denying Spengler’s post-judgment motion as untimely.
     We agree with the government that the trial court did
not abuse its discretion. The court noted that Spengler’s
arguments regarding the post-judgment filing date calcu-
lation were unsupported by the language of the rule, i.e.,
“no later than 28 days after the entry of judgment,” and
case law regarding the “prison mailbox rule.” Post-
judgment Order, 128 Fed. Cl. at 342. The court further
determined that, at any rate, its conclusion in the dismis-
sal order would not have changed even if the newly sub-
mitted documents by Spengler were to be considered. Id.
at 343–44. The court also discussed in detail whether
Spengler’s motion for relief from judgment would be
warranted based on the alleged “new evidence,” “mis-
take,” or any other ground, but concluded that no ground
for relief existed. Id. at 342–45. We find no error.
    As the government and the court noted, Spengler’s fil-
ing date calculation from the date of receipt of judgment
is without support, and Spengler has failed to show that
his case satisfies any of the grounds for relief from judg-
ment. Spengler’s arguments rest on incorrect assump-
tions regarding applicable laws and rules, and the trial
SPENGLER   v. UNITED STATES                          19



court did not abuse its discretion in denying Spengler’s
motion to alter or amend judgment and/or for relief from
judgment. See Claude E. Atkins Enters. Inc., v. United
States, 899 F.2d 1180, 1183–85 (Fed. Cir. 1990).
                        CONCLUSION
     We have considered Spengler’s other arguments but
find them unpersuasive. For the foregoing reasons, we
affirm the decisions of the trial court.
                       AFFIRMED